The Honorable Judy Seriale Smith State Representative P.O. Box 213 Camden, AR 71701-0213
Dear Representative Smith:
This is in response to your request for an opinion on the following question:
  What role, if any, does a city attorney have in the certification of municipal or other local candidates?
My review has not disclosed any state law assigning a particular role or duty in this regard to a city attorney, other, perhaps, than as to matters that may arise requiring that legal advice be provided to the city. See, e.g., A.C.A. § 14-42-112(d) (city attorney of cities of the second class and incorporated towns represents the city or town in all actions, both civil and criminal).
A conclusive determination may require reference to any relevant city ordinance, as the duties of a city attorney may generally be prescribed by local ordinance. See A.C.A. §§ 14-42-112 and14-43-313 (1987). Any such local ordinance would, however, have to be construed in light of state law.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh